Citation Nr: 1423843	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  08-23 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to an initial rating greater than 10 percent for the service-connected chronic vasovagal syncope disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the RO.  

In June 2012, the Board in pertinent part, remanded the issues of service connection for chronic syncope and diabetes mellitus.  

In April 2013, the RO granted service connection for chronic vasovagal syncope, and this issue is resolved.  

The VBMS and Virtual VA folders have been reviewed.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Diabetes mellitus

The June 2012 remand directed that the Veteran be provided an examination to determine the nature and likely etiology of the claimed diabetes mellitus.  The examiner was specifically requested to indicate whether the Veteran's diabetes mellitus had its clinical onset during service or was due to the claimed anthrax vaccination or other event or incident therein.  

In July 2012, the Veteran underwent a VA examination, but an etiology opinion was not provided.  In April 2013, the examiner reviewed the claims folder and stated that the Veteran's "diabetes [was] felt to be secondary to obesity."  

In May 2013, the Veteran submitted a statement disagreeing with the examination findings.  He indicated that the examiner did not consider the evidence in the claims folder suggesting a relationship between vaccinations and the development of diabetes mellitus.  

Further, the Veteran felt that the examiner did not follow the Board's remand instructions in that he did not answer the question as posed by the Board.  

On review, the Board agrees that the April 2013 VA opinion is not adequate and does not comply with the previous remand instructions.  

Thus, it is necessary to obtain an addendum.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  


Evaluation for the service-connected chronic vasovagal syncope

In April 2013, the RO implemented the Board's grant of service connection for chronic syncope and assigned a 10 percent rating effective on November 20, 2006.  In May 2013, the Veteran submitted a statement indicating that he disagreed with the assigned rating.  

The Veteran has submitted a timely Notice of Disagreement with the April 2013 rating decision, and thus, a remand is necessary so that a Statement of the Case can be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, these matters are REMANDED for the following action:

1. The July 2012 VA diabetes examination and April 2013 opinion should be returned to the appropriate examiner for addendum.  If the examiner is unavailable, the requested addendum should be obtained from a similarly qualified examiner.  Additional examination is not needed unless considered necessary by the examiner.  

The claims folder, to include any relevant electronic records, should be available for review.

The examiner is requested to provide additional opinion as to whether it is at least as likely as not that the Veteran's current diabetes mellitus, type II, had its clinical onset during service or otherwise was due to an event or incident therein, to include receiving vaccinations (including anthrax) administered during service as asserted by the Veteran.  

In making this determination, the examiner is asked to specifically consider and address the Veteran's May 2013 statement and the internet article in the claims folder titled "Congress Told Military Vaccines Linked to Diabetes Risk" and associated information set forth at www.vaccines.net.

A complete rationale must accompany any opinion offered.  

2. The AOJ must review the examination report to ensure that it is in complete compliance with the Remand directive.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.  

3. After completing all indicated development, the AOJ must readjudicate the issue of service connection for diabetes mellitus, type II in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

4. The AOJ must also issue a Statement of the Case addressing the issue of an initial rating greater than 10 percent for the service-connected chronic vasovagal syncope.  The Veteran is advised that the Board will not consider this issue on the merits unless a timely Substantive Appeal is filed by the Veteran.  38 U.S.C.A. § 7104 (West 2002).  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

